In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-15-00030-CR &
                     06-15-00031-CR



      CHARLES FRANCIS WILLIAMS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                  Hunt County, Texas
           Trial Court Nos. 30,023 & 30,068




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                         ORDER

       Charles Francis Williams appeals from (1) his conviction of theft of aluminum, bronze,

copper, or brass valued at less than $20,000.00 and the resulting sentence of ten years’

imprisonment and (2) his conviction of unauthorized use of a vehicle and the resulting sentence of

ten years’ imprisonment. The clerk’s records in these matters were filed June 3, 2015, and the

reporter’s records were filed June 12, making Williams’ appellate brief(s) originally due July 13.

This deadline was extended once by this Court on the motion of Williams’ appellate counsel, Jason

A. Duff, resulting in the most recent due date of August 13, 2015. Duff has now filed a second

motion seeking an additional extension of the briefing deadline.

       We have reviewed Duff’s second motion to extend time as well as the appellate records in

these cases, and we find no compelling information to convince us that Williams’ briefing requires

additional time to prepare. Consequently, Duff’s second motion to extend time to file Williams’

appellate brief(s) is overruled.

       We order Duff to file Williams’ appellate brief(s) with this Court on or before

September 11, 2015.

       IT IS SO ORDERED.

                                                    BY THE COURT

Date: August 18, 2015




                                                2